FILED
                                                                               IN THE OFFICE OF THE
                                                                            CLERK OF SUPREME COURT
                                                                                   APRIL 28, 2022
                                                                             STATE OF NORTH DAKOTA




                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                 2022 ND 88

Kelsie R. Eckroth,                                       Plaintiff and Appellee
      v.
Nathaniel Eckroth,                                    Defendant and Appellant
      and
State of North Dakota,                         Statutory Real Party in Interest

                                No. 20220007

Appeal from the District Court of Morton County, South Central Judicial
District, the Honorable Cynthia M. Feland, Judge.

AFFIRMED.

Per Curiam.

Erin L. Melling, Hettinger, ND, for plaintiff and appellee; submitted on brief.

Laura C. Ringsak, Bismarck, ND, for defendant and appellant; submitted on
brief.
                             Eckroth v. Eckroth
                                No. 20220007

Per Curiam.

[¶1] Nathaniel Eckroth appealed from an order denying his motion to modify
primary residential responsibility of the child he has with Kelsie Eckroth and
an order denying what he entitled a “motion for reconsideration,” but which
was in fact a motion for relief under N.D.R.Civ.P. 60(b). Nathaniel Eckroth
argues the district court erred in concluding he failed to establish a prima facie
case justifying a modification and the court abused its discretion by denying
his motion for relief. We conclude the record is insufficient to establish a prima
facie case that there has been a material change in circumstances and that
modification is necessary to serve the child’s best interests. See Johnshoy v.
Johnshoy, 2021 ND 108, 961 N.W.2d 282 (holding party moving for
modification of residential responsibility must show that there has been a
material change in circumstances and that modification is in the child’s best
interests to establish a prima facie case, and it requires more than showing
improvement in the moving party’s situation). We also conclude the court did
not abuse its discretion by denying the motion for relief. We summarily affirm
under N.D.R.App.P. 35.1(a)(4) and (7).

[¶2] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                        1